Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 11/12/2020.  Presently claims 1-7, 12 and 14-20 are pending. Claims 8-11 and 13 have been canceled. Claims 18-20 are withdrawn.
Response to Arguments
Applicant's arguments filed 11/12/2020 with respect drawings objections have been fully considered but they are not persuasive.
Applicants argued that “As shown above, Figure 1 properly shows that the first lower coil is provided between the second lower coil and the nozzle; the Applicant referred to the reproduced figure 1 below”.

    PNG
    media_image1.png
    716
    700
    media_image1.png
    Greyscale










In response to this argument, the Applicant specification paragraph 0047 disclose that the reference number (310) is a first coil; reference number (320) is a second coil; reference number (330) is a third coil; and reference number (340) is a fourth coil;
Therefore, the reproduced figure 1 is incorrect;
Accordingly, this argument is not persuasive and drawings objections are maintained. 

Applicant's arguments filed 11/12/2020 with respect Claim Rejections - 35 USC § 103 have been fully considered and they are persuasive, however new Claim Rejections - 35 USC § 103 have been presented based upon the Applicant amendments.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first lower coil is provided between the second lower coil and the nozzle, as recited in claim 1” and  “the first lower coil and the second lower coil are disposed at the same height from an upper surface of a support unit, as recited in claim 12”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jian (CN204490969U) in view of Yuting (CN104588673A) and Olaru (US20050181090A1).

Regarding claims 1 and 12, Jian disclose an extruder for a metal material (paragraph 84), the extruder comprising:
a cylinder (fig.2: (2)) having a receiving space in which a solid metal material is provided;
a nozzle (fig.2: (8)) extending from a lower end of the cylinder (fig.2: (2));
an upper coil (fig.2 (7)) provided on an outer surface of the cylinder and configured to melt the solid metal material to form a liquid metal material; and
a first lower coil (fig.2: (9)) provided on an outer surface of the nozzle, and is configured to control an extruded temperature of the liquid metal material (paragraphs 84 and 97).

Jian does not disclose a second lower coil; 
wherein the first lower coil is provided between the second lower coil and the nozzle, 
wherein the first lower coil produces a first lower coil magnetic field passing through the nozzle and is configured to control an extruded shape of the liquid metal material inside the nozzle, 
wherein the second lower coil produces a second lower coil magnetic field passing through an extruded metal material to induction-heat the extruded metal material;


Yuting teaches a device for preparing metal powder for 3D printing (paragraphs 10 and 15), comprising:
a cylinder (fig.1: (1)) having a receiving space in which a solid metal material is provided (paragraph 119);
a nozzle (fig.1: (13)) extending from a lower end of the cylinder (fig.1: (1));
an induction heater (fig.1 (2)) provided on an outer surface of the cylinder (fig.1: (1)) and configured to melt the solid metal material to form a liquid metal material; and
an induction lower coil (fig.1: (4)) produces a first lower coil magnetic field passing through the nozzle and is configured to control an extruded shape of the liquid metal material (paragraphs 71-103, 171 and 175; fig.1: the continues material is flowing from the nozzle (14), the induction coil (4) apply electromagnetic force to change the shape of the flowing material into droplets (6)).

 (Examiner notes because Yuting disclose the lower coil (4) is an induction coil that known in the art, the induction coil used to generate the heat by electromagnetic waves it meets the limitation of produces a first lower coil magnetic field passing through the nozzle) (see the non-patent literature Induction Heating_ What It Is, How it Works).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the first lower coil of the device of Jian 


Olaru teaches an apparatus (abstract), comprising:
an extruder for a metal material, the extruder comprising: 
a chamber (fig.1: (104)) having a receiving space; 
a nozzle (fig.1: (10)) extending from a lower end of the chamber (fig.1: (104)); 
an upper heater (fig.1: (108)) provided on an outer surface of the chamber (fig.1: (104)) (paragraphs 0010 and  0018); 
and first lower coil (fig.6: (20)) and a second lower coil (fig.6: (142)) provided on an outer surface of the nozzle, 
Wherein the first lower coil (fig.6: (20)) and the second lower coil (fig.6: (142)) are disposed at the same height from an upper surface of a support unit (the top unit of the nozzle (140),
wherein the first lower coil (fig.6: (20)) is provided between the second lower coil (fig.6: (142)) and the nozzle (fig.6: (140), the nozzle of fig.6 is a different embodiment of nozzle (10) of fig.1) (paragraphs 0020 and 0033), 

(Examiner notes because Olaru disclose the first and second heaters (20) and (142) are induction coil that known in the art, the induction coil used to generate the heat by electromagnetic waves it meets the limitation of produces a first lower coil magnetic field passing through the nozzle; and produces a second lower coil magnetic field passing through the nozzle) (see the non-patent literature Induction Heating_ What It Is, How it Works).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jian in view of Yuting by a second lower coil that produces a second lower coil magnetic field passing through an extruded metal material to induction-heat the extruded metal material as taught by Olaru thereby having the first lower coil is provided between the second lower coil and the nozzle; and wherein the first lower coil and the second lower coil are disposed at the same height from an upper surface of a support unit, in order to provide at least two heaters may be configured and calibrated to provide redundant heating functions and act as backup for each other, or to work in conjunction with each other (Olaru: paragraph 0010); since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Jian disclose the upper coil (fig.1: induction coil 7 (7)) produces a magnetic field inside the cylinder to induction-heat the cylinder and the solid metal material (Examiner notes because Jian disclose the upper coil (7) is an induction coil that known in the art, the induction coil used to generate the heat by electromagnetic waves it meets the limitation of claim 2) (see the non-patent literature Induction Heating_ What It Is, How it Works).

Regarding claim 4, Jian disclose wherein the upper coil (fig.1; (7)) is wound in a helical shape around the cylinder.

Regarding claim 17, Jian disclose the upper coil (fig.1: (7)) and the first lower coil (fig.1: (9)) receive different currents (the coils (7) and (9) are two separated coil, obviously the two coils capable to receive different currents).

Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jian (CN204490969U) in view of Yuting (CN104588673A) and Olaru (US20050181090A1) as applied to claim 1, and further in view of Feng (CN203764977U).

Regarding claim 3, Jian further discloses the upper coil (fig2: (7)) is surrounding the upper and lower portions of the cylinder (fig.1: (2));
(Examiner notes because Jian disclose the upper coil (7) is an induction coil that known in the art, the induction coil used to generate the heat by electromagnetic waves it 

Jian does not disclose the upper coil comprises a first coil provided adjacent to an upper portion of the cylinder, and a second coil provided adjacent to a lower portion of the cylinder, wherein the first coil produces a first magnetic field inside the upper portion of the cylinder, and the second coil produces a second magnetic field which is greater than the first magnetic field inside the lower portion of the cylinder.

Feng teaches a 3D printing machine (paragraph 14), comprising:
a cylinder (figs.1-3: (33)) that surrounding by a coil (figs.1-3: (32)),
The coil can be adjusted to produce different heat for each in individual turn depending on the size of the pitch of each turn (paragraph 838 and 143);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Jian to have the upper coil comprises a first coil provided adjacent to an upper portion of the cylinder, and a second coil provided adjacent to a lower portion of the cylinder, wherein the first coil produces a first magnetic field inside the upper portion of the cylinder, and the second coil produces a second magnetic field which is greater than the first magnetic field inside the lower portion of the cylinder as taught by Feng, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 5, Feng teaches the size of the pitch of the coil (32) can be adjusted to have small or large pitch to meet the requirement to meet the requirements of the metal to be processed.

Regarding claim 6-7, Feng teaches a ceramic cylinder (paragraph 119).


Claims 14 -16 are rejected under 35 U.S.C. 103 as being unpatentable over Jian (CN204490969U) in view of Yuting (CN104588673A) and Olaru (US20050181090A1) as applied to claim 1, and further in view of Brown (US 5622216A).

Reagding claims 15 and 16, Jian does not disclose a temperature measurement unit configured to measure the temperature inside the cylinder; a control unit configured to adjust the temperature of the cylinder on the basis of data for the temperature inside the cylinder measured by the temperature measurement unit; and wherein the control unit adjusts the temperature of the cylinder by controlling a current flowing in the upper coil.

Brown teaches a device for metal deposition (col.1 lines 6-9), comprising:
a cylinder (fig.1: (20)) having a receiving space in which a solid metal(fig.1: (26))  material is provided;
a nozzle (30) and (32)) extending from a lower end of the cylinder (fig.1: (22)) (col.5 lines 24-27);

a first lower coil  provided on an outer surface of the nozzle and configured to control an extruded shape of the liquid metal material (col.6 lines 14-17:  the upper part of the nozzle (30) is surrounding by a coil).
second lower coil (fig.1: induction (50)) disposed adjacent to a lower portion of the nozzle and configured to heat a metal material extruded from the nozzle onto a support part (48)) (col.7 lines 1-13));
a temperature measurement unit configured to measure the temperature inside the cylinder (col.5 lines 11-16);
a control unit configured to adjust the temperature of the cylinder on the basis of data for the temperature inside the cylinder measured by the temperature measurement unit (col.5 lines 11-16: closed loop control system to sense and regulate the temperature of the melting material);
wherein the control unit adjusts the temperature of the cylinder by controlling a current flowing in the upper coil (col.5 lines 11-16: closed loop control system to sense and regulate the temperature of the melting material).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Jian to have a temperature measurement unit configured to measure the temperature inside the cylinder; a control unit configured to adjust the temperature of the cylinder on the basis of data for the temperature .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             

/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725